                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION AT LAFAYETTE

    EROL A. CETINOK,
                            Plaintiff,

                           v.                                       CAUSE NO.: 4:16-CV-34-TLS

    ACELL, INC.,
                           Defendant.

                                          OPINION AND ORDER

         This mater is before the Court on the Defendant’s Motion for Summary Judgment [ECF

No. 62], filed on October 25, 2019. In pertinent part, the Defendant argues that it is entitled to

summary judgment because it fired the Plaintiff for his poor work performance rather than his

religious beliefs. For the reasons stated below, the Defendant’s Motion for Summary Judgment is

DENIED.

                                 STATEMENT OF MATERIAL FACTS

         The Defendant is a company that manufactures medical devices. See Decl. of Barry

Brainard ¶ 4, ECF No. 64-5. On April 24, 2015, the Defendant hired the Plaintiff as an engineer

for one of its facilities. Id. ¶ 11. The Plaintiff’s first day of work was on May 4, 2015. Id. During

the relatively short period of his employment, the Plaintiff was supervised by Scott Campanella

and Barry Brainard. Id.

         On May 5, 2015, the Plaintiff went to lunch at a Chinese restaurant with Campanella and

Brainard. See Cetinok Dep. p. 24, ECF No. 65-1. 1 The Plaintiff asked a waitress what meat was

used in the restaurant’s egg rolls and soup, and she responded that both products contained pork.

Id. The Plaintiff responded that he did not eat pork and asked for a substitution. Id. At that point,


1
  For convenience, the Court will cite to the CM/ECF electronic page header rather than the page number listed on
the deposition transcript.
Brainard asked the Plaintiff “why don’t you eat pork? Is it religious?” Id. The Plaintiff responded

that he does not eat pork because of his religious beliefs. Id. In response, Brainard asked “are you

Jewish?” Id. The Plaintiff responded that “I am not Jewish. I happen to be Muslim.” Id.

Following this exchange, the Plaintiff “sat there in silence,” and it was the “[e]nd of conversation

by either one of them for the rest of the meal.” Id.

       On May 8, 2015, the Plaintiff talked with Brainard about an assignment. Id. at 35. During

the conversation, the Plaintiff noticed that Brainard had some sort of a tattoo on his arm. Id. at

36. In an attempt to bond with his boss, the Plaintiff rolled up his sleeve and revealed his army

tattoo. Id. The Plaintiff stated that his tattoo and military service were “very important” to him.

Id. The Plaintiff stated that Brainard “then rolled up his sleeve, and it was a cross with a chain

around it and a placard underneath that said, ‘John 3:16.’” Id. The Plaintiff testified that Brainard

stated that “[t]his is very important to me as well.” Id. Brainard then asked the Plaintiff the

following question: “So you don’t accept Jesus as your Lord and Savior?” Id. The Plaintiff

answered that in the Islamic faith, Jesus is “not the Lord and Savior. He’s more of a messenger

from God.” Id. The Plaintiff stated that Muslims “believe in a lot of things that the New

Testament says about him, including his birth from—with Mary, his ability to, you know, do

miracles, feed with one fish, walk on water, travel the entire Earth in a day.” Id. In response,

Brainard stated that “I don’t see how you could say he did all these miracles and was this man

that was born the way he was born and this person cannot be the son of God, that Jesus cannot be

the son of God.” Id. Brainard also said that “[t]here just seems to be too many irreconcilable

differences between your belief and ours.” Id. The Plaintiff testified that Brainard’s tone “was

adversarial, especially his last comment . . . . That was a strong tone when he said that. It wasn’t

just a pleasant, you know, asking about it. It was adversarial.” Id. at 37.



                                                  2
       On May 17, 2015, Brainard sent an email “to Senior Human Resources Manager Eileen

Smith and ACell Recruiter Tracie Hoy. The email expressed [his] concerns about [the Plaintiff’s]

performance, and requested that [they and Campanella] should get together to discuss what to do

about [the Plaintiff’s] poor performance and work ethic.” Decl. of Scott Campanella ¶ 26, ECF

No. 64-4.

       On May 18, 2015, “the decision was made to terminate [the Plaintiff’s] employment.” Id.

Both Brainard and Campanella stated that the Plaintiff was terminated because of “his poor

performance, attendance and work ethic.” Id. ¶ 27; Decl. of Barry Brainard ¶ 26. Brainard noted

that the Plaintiff had left work early and arrived late, usually worked with his door closed, was

observed texting on his cell phone, and failed to complete projects. Decl. of Barry Brainard ¶¶

12–25. Campanella echoed these concerns and noted that the Plaintiff was late when completing

his mandatory drug screening. Decl. of Scott Campanella ¶¶ 7–25.

       Brainard stated that he did “not remember a discussion about the content of an egg roll or

[the Plaintiff’s] religion. I did not exclude [the Plaintiff] from the conversation or intentionally

physically move away from him at any time during lunch.” Decl. of Barry Brainard ¶¶ 28–29.

Campanella repeated these statements regarding the discussion about the egg roll and the lunch

conversation. Decl. of Scott Campanella ¶¶ 28–29. Brainard confirmed that he has “a tattoo on

[his] upper right arm. The tattoo depicts a wooden cross with the phrase ‘John 3:16’ below the

cross.” Decl. of Barry Brainard ¶ 30. Brainard also confirmed that the Plaintiff “initiated a

conversation about my tattoo after he told me he saw the edge of it under my sleeve. [The

Plaintiff] then rolled up his sleeve to show his tattoo to me . . . and then asked me about my

tattoo.” Id. ¶ 31. Brainard stated that he then “showed him my tattoo and told him it was

important to me because it was a symbol of my Christian faith.” Id. ¶ 32. However, Brainard



                                                  3
emphasized that he “did not discuss the differences in religions with [the Plaintiff] during this

discussion, and I did not make a statement about [the Plaintiff] accepting Jesus as the son of

God.” Id. ¶ 33.

        Plaintiff testified that he believes he was fired because of his religious background.

Cetinok Dep. p. 41. The Plaintiff disputed that he left work early without permission and insisted

that he “was working the schedule—I mean, I was working what I needed to work at the time I

was there.” Id. at 38–39. The Plaintiff stated that he tried to take a drug test prior to starting his

employment but the Defendant “gave him the wrong form” and the testing agency “could not

perform the test without the right authorization to do so . . . .” Id. at 20. The Plaintiff stated that

he informed the Defendant’s human resources department of this situation and they told him they

would “get it straightened out” and it would “not affect [him] moving forward or anything.” Id.

at 21. The Plaintiff stated that he “never heard anything again” about the drug testing until his

first week of work. Id. The Plaintiff also stated that he “was not being antisocial” when he closed

his door; rather, he closed his door because “it was loud outside.” Id. at 39. The Plaintiff also

stated that he was never questioned about failing to complete tasks and that he never received a

formal review regarding his job performance. Id. at 55–56. The Plaintiff also testified that his

work product and intelligence were praised by other individuals within the company. Id. at 56.

                                        LEGAL STANDARD

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The Supreme Court has explained that “the burden on the moving party may be

discharged by ‘showing’—that is, pointing out to the district court—that there is an absence of

evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 323



                                                    4
(1986). “If the moving party has properly supported his motion, the burden shifts to the non-

moving party to come forward with specific facts showing that there is a genuine issue for trial.”

Spierer v. Rossman, 798 F.3d 502, 507 (7th Cir. 2015). “To survive summary judgment, the

nonmoving party must establish some genuine issue for trial such that a reasonable jury could

return a verdict in [his] favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769, 772–73 (7th Cir.

2012). Within this context, the Court must construe all facts and reasonable inferences from

those facts in the light most favorable to the nonmoving party. Frakes v. Peoria Sch. Dist. No.

150, 872 F.3d 545, 550 (7th Cir. 2017). However, the nonmoving party “is only entitled to the

benefit of inferences supported by admissible evidence, not those ‘supported by only speculation

or conjecture.’” Grant v. Trs. of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017) (citing Nichols v.

Michigan City Plant Planning Dep’t, 755 F.3d 594, 599 (7th Cir. 2014)). Likewise, irrelevant or

unnecessary factual disputes do not preclude the entry of summary judgment. Carroll v. Lynch,

698 F.3d 561, 564 (7th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).

                                           ANALYSIS

       In pertinent part, the Defendant argues that it is entitled to summary judgment because it

fired the Plaintiff for his poor work performance rather than his religious beliefs. The Court

concludes that a reasonable jury could find that the Plaintiff was terminated due to his religious

beliefs and that there are disputed issues of material fact. As such, the Defendant’s request for

summary judgment is denied.

       “Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended,

prohibits employment discrimination on the basis of race, color, religion, sex, or national origin.”

Ricci v. DeStefano, 557 U.S. 557, 577 (2009). “At the summary-judgment stage, the proper


                                                 5
question is ‘whether the evidence would permit a reasonable factfinder to conclude that the

plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the [plaintiff’s]

discharge or other adverse employment action.’” Ferrill v. Oak Creek-Franklin Joint Sch. Dist.,

860 F.3d 494, 499 (7th Cir. 2017) (quoting Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th

Cir. 2016)) (alteration in original).

        When the evidence is viewed in the light most favorable to the non-moving party, a

reasonable factfinder could conclude that the Plaintiff was fired because of his religious beliefs.

For example, during a lunch outing on May 5, 2015, Brainard asked the Plaintiff “why don’t you

eat pork? Is it religious?” Cetinok Dep. p. 24. The Plaintiff confirmed that he does not eat pork

because of his religious beliefs. Id. Brainard then purportedly asked the Plaintiff whether he was

Jewish, and the Plaintiff responded that he is “not Jewish. I happen to be Muslim.” Id. And, after

that comment, there was no conversation for the remainder of the lunch. Likewise, on May 8,

2015, after asked about his tattoo by the Plaintiff, Brainard revealed his tattoo of a cross and

asked the Plaintiff whether he “accept[ed] Jesus as his Lord and Savior.” Id. at 35. The Plaintiff

explained that Jesus, in the Islamic faith, was a prophet who performed miracles rather than the

“Lord and Savior.” Id. at 36. In response, Brainard stated that “I don’t see how you could say he

did all these miracles and . . . this person cannot be the son of God, that Jesus cannot be the son

of God.” Id. Brainard also said that “[t]here just seems to be too many irreconcilable differences

between your belief and ours.” Id. The Plaintiff testified that Brainard’s tone “was adversarial,

especially his last comment . . . . It was adversarial.” Id. at 37. Finally, on May 17, 2015,

Brainard sent an email to human resources in which he requested a meeting to discuss his

concerns about the Plaintiff’s work performance and work ethic. Decl. of Scott Campanella ¶ 27.

On May 18, 2015, the Defendant terminated the Plaintiff’s employment. Id. Based upon



                                                   6
Brainard’s alleged actions, a reasonable jury could find that the Plaintiff was terminated because

of his religious beliefs.

        To be clear, both Brainard and Campanella stated that they “do not remember a

discussion about the content of an egg roll or [the Plaintiff’s] religion.” Id. ¶ 29; Decl. of Barry

Brainard ¶ 28. Likewise, although Brainard concedes that he showed his tattoo to the Plaintiff, he

asserts that he “did not discuss the differences in religions with [the Plaintiff] during this

discussion, and I did not make a statement about [the Plaintiff] accepting Jesus as the son of

God.” Decl. of Barry Brainard ¶¶ 30–34. Further, notwithstanding the Plaintiff’s testimony to the

contrary, Brainard and Campanella both maintain that the Plaintiff was fired due to “his poor

performance, attendance and work ethic.” Id. ¶ 26; Decl. of Scott Campanella ¶ 27. Such key

factual disputes underscore the necessity of a trial. Certainly, a reasonable jury could find

Campanella and Brainard’s version of events to be credible and rule in favor of the Defendant.

Nevertheless, as indicated above, such matters must be resolved by a trial rather than a motion

for summary judgment.

        Trying to avoid this result, the Defendant argues that the Plaintiff’s claim fails because he

cannot make a prima facie case of religious discrimination under the McDonnell Douglas burden

shifting framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).

Under this framework, the plaintiff carries the initial burden of establishing a prima facie case of

employment discrimination, which can be accomplished by setting forth evidence that (1) he is a

member of a protected class, (2) his job performance met the employer’s legitimate expectations,

(3) he suffered an adverse employment action, and (4) another similarly situated individual who

was not in the protected class was treated more favorably than the plaintiff. McKinney v. Office

of Sheriff of Whitley Cty., 866 F.3d 803, 807 (7th Cir. 2017) (quoting Burks v. Wis. Dep’t of



                                                   7
Transp., 464 F.3d 744, 750–51 (7th Cir. 2006)). If established, this prima facie case creates a

presumption of discrimination, and the burden then shifts to the employer to articulate a

legitimate, nondiscriminatory reason for its employment decision. Id. (quoting McDonnell

Douglas, 411 U.S. at 802). If the employer does this, the burden shifts back to the plaintiff to

produce evidence that the stated reason is a mere pretext. Id. (quoting Coleman v. Donahoe, 667

F.3d 835, 845 (7th Cir. 2012)). However, the McDonell Douglas burden shifting framework is

not required for a plaintiff to survive summary judgment. Instead, the Seventh Circuit has

concluded that the McDonell Douglas burden shifting framework is merely a method for a

plaintiff to organize and present a claim of employment discrimination:

       As we have explained, both before and after Ortiz, McDonnell Douglas is a means of
       organizing, presenting, and assessing circumstantial evidence in frequently recurring
       factual patterns found in discrimination cases. See, e.g., Volling v. Kurtz Paramedic Servs.,
       Inc., 840 F.3d 378, 383 (7th Cir. 2016) (observing that a “prima facie case in Title VII
       litigation . . . refers to a common, but not exclusive, method of establishing a triable issue
       of intentional discrimination” (emphasis added) (internal quotation marks omitted));
       Morgan v. SVT, LLC, 724 F.3d 990, 997 (7th Cir. 2013) (explaining that “the original
       purpose of McDonnell Douglas . . . was to outline a series of steps that, if satisfied, would
       support a plaintiff’s right to reach a trier of fact”). As Ortiz and our other case law make
       clear, however, McDonnell Douglas is not the only way to assess circumstantial evidence
       of discrimination. In adjudicating a summary judgment motion, the question remains: has
       the non-moving party produced sufficient evidence to support a jury verdict of intentional
       discrimination?

David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017); see

McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 367–68 (7th Cir. 2019); Lewis v.

Wilkie, 909 F.3d 858, 866–67 (7th Cir. 2018); see generally Zachary J. Strongin, Note, Fleeing

the Rat’s Nest: Title VII Jurisprudence After Ortiz v. Werner Enterprises, Inc., 83 Brook. L. Rev.

725 (2018). As noted above, the Court has already found that a reasonable jury could find that

the Plaintiff was terminated because of his religious beliefs. As such, the Defendant’s reliance




                                                 8
upon the McDonell Douglas burden shifting framework is not dispositive in this case. See David,

846 F.3d at 224.

       The Defendant also argues that the Plaintiff’s case should be dismissed because it is

similar to the facts in Khowaja v. Sessions, 893 F.3d 1010, 1012 (7th Cir. 2018). In that case, the

plaintiff—who was a Special Agent in the FBI—alleged that he was fired because he was

Muslim. Id. at 1012. In support of his claims, the plaintiff alleged that Supervisory Special Agent

Green yelled phrases such as “Alhamdulillah!”—which is Arabic for “praise be to God!”—

throughout the office. Id. at 1013. Khowaja also alleged that SSA Green used these phrases in a

derogatory manner and that he had mocked Middle Eastern accents. Id. The defendant, by

contrast, argued that the plaintiff was fired because he failed to provide Miranda warnings before

interviewing an inmate, failed to properly coordinate with local law enforcement, disregarded his

supervisors’ authority, brought an untrained and unarmed intelligence analyst into a dangerous

area, and otherwise demonstrated poor judgment. Id. at 1012–13. The plaintiff did “not dispute

that any of these instances occurred.” Id. at 1012. Thereafter, the district court granted the

defendant’s motion for summary judgment. Id. at 1014. On appeal, the plaintiff argued that he

established a prima facie case of religious discrimination under the McDonnell Douglas

framework. Id. The Seventh Circuit disagreed and concluded that the Plaintiff’s “job

performance clearly did not meet the FBI’s legitimate expectations.” Id. In relevant part, the

court reasoned as followed:

               While Khowaja, as a Muslim, is a member of a protected class, and clearly suffered
       an adverse employment action through his termination, Khowaja’s prima facie case is
       doomed by one major hurdle: his job performance clearly did not meet the FBI’s legitimate
       expectations. . . . The record conclusively reflects that Khowaja had ongoing judgment-
       related issues throughout his employment. Khowaja does not contest any of the instances
       described above and contained in the recommendation for removal report occurred. He
       admits that he conducted an un-Mirandized interview with an inmate in custody, and that
       he was defensive when counseled by [his supervisor]. He also admits that he violated

                                                  9
       protocol when he conducted an interview . . . without coordinating with the local police or
       his supervisor.
                Additionally, Khowaja does not dispute that his judgment was repeatedly cited as
       an issue in his performance assessments. Numerous [performance summary assessments]
       noted Khowaja’s judgment deficiency, including one from November 2012 to January
       2013, which concluded that “if his current judgment cannot improve he is unlikely to
       succeed in the FBI.” Moreover, Khowaja’s six-month [new agent assessment] rated his
       judgment as unacceptable, and provided a “plan of action” to address this deficiency. The
       recommendation for removal report cited Khowaja’s lack of suitability in the judgment
       dimension, and his July 5, 2013, termination letter stated that his employment was
       terminated for failure to meet the suitability standards. The undisputed facts show that
       Khowaja was not meeting the FBI’s legitimate expectations, and consequently, he cannot
       establish a prima facie case of intentional discrimination or disparate treatment under the
       McDonnell Douglas framework.
       ...
               Setting aside the McDonnell Douglas framework and examining the evidence as a
       whole, Khowaja presents no evidence that would lead a reasonable factfinder to conclude
       that he was terminated, or subjected to disparate treatment, because he is Muslim. Khowaja
       offers no evidence of religious discrimination or animus by SSA Green or any other
       supervisor. True, SSA Green admitted that he inquired about Khowaja’s religion during
       their first meeting, and that he did use Arabic phrases throughout the office given his
       fluency in the language. However, nothing in the record supports Khowaja’s contention
       that SSA Green’s inquiry into Khowaja’s religion was demeaning, or that his use of Arabic
       phrases or accents was done in a derogatory manner. More importantly, Khowaja fails to
       demonstrate how any of SSA Green’s actions constitute religious discrimination against
       him, or how these actions are related to his termination.

Id. at 1015–16 (emphasis added).

       The rationale of Khowaja is distinguishable from the facts of this case. As noted above,

the Court has already found that there is a disputed issue of material fact on whether the Plaintiff

was meeting the requirements of his employment. For example, the Plaintiff stated that several

individuals praised his work product and intelligence. Cetinok Dep. p. 55. He further testified

that he was never questioned about failing to complete tasks nor did he ever receive a formal

review regarding his job performance. Id. at 55–56. The Plaintiff also stated that he “was

working the schedule—I mean, I was working [when] I needed to work at the time I was there.”

Id. at 39. The Plaintiff’s deposition testimony also creates issues of fact regarding the drug test

and whether he was “being antisocial” when he closed his office door. Id. at 21, 39. This is in

                                                 10
stark contrast to Khowaja who apparently did not contest his various workplace inadequacies.

Furthermore, when viewed in the light most favorable to the nonmoving party, there is a

reasonable inference that Brainard’s actions were discriminatory and led to the Plaintiff’s

termination. Namely, the Plaintiff testified that Brainard asked him whether he accepted Jesus as

his Lord and Savior and questioned him about whether Jesus was the Son of God. Cetinok Dep.

p. 36. Further, the Plaintiff testified that Brainard stated that “[t]here just seems to be too many

irreconcilable differences between your belief and ours.” Id. The Plaintiff testified that

Brainard’s tone “was adversarial, especially his last comment . . . . It was adversarial.” Id. at 37.

Thereafter, Brainard initiated the meeting which culminated in the Plaintiff’s firing. See Decl. of

Scott Campanella ¶ 27. Accordingly, Khowaja is factually distinguishable and does not control

the outcome of this case.

                                          CONCLUSION

       For the reasons stated above, a reasonable jury could find that the Plaintiff was fired

because of his religious beliefs. Further, there are disputes of material fact which must be resolved

at trial. Therefore, the Defendant’s Motion for Summary Judgment [ECF No. 62] is DENIED.

       SO ORDERED on March 28, 2020.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  11
